In an action to recover damages for personal injuries, the parties were directed to appear before this court to be heard on the issue of the imposition of appropriate sanctions and/or costs pursuant to 22 NYCRR 130-1.1 against the attorney for the plaintiff for his conduct in pursuing a frivolous appeal from an order of the Supreme Court, Queens County, dated May 1, 1989 (see, Lewis v Agency Rent-A-Car, 168 AD2d 435).
Upon the proceedings before this court on January 30, 1991, at which the parties were given an opportunity to be heard upon the issue of sanctions and/or costs, it is,
Ordered that Paul S. Mirman, counsel for the plaintiff, is directed to pay $3,500 in costs to the defendant personally, within 20 days after service upon him of a copy of this decision and order with notice of entry, for his conduct in pursuing a frivolous appeal from an order of the Supreme Court, Queens County, dated May 1, 1989.
In the decision and order of this court dated December 3, 1990, determining the appeal, we found that the underlying motion should not have been made when it was, if at all, and that the appeal from the denial of that motion was completely frivolous. After hearing argument of the parties, we conclude that counsel for the appellant should pay the defendant $3,500 to compensate the defendant, personally, for costs which it incurred in defending the within appeal. These costs, imposed pursuant to 22 NYCRR 130-1.1, are in addition to the appeal costs imposed pursuant to the first decretal paragraph of our decision and order dated December 3, 1990. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.